       Case 1:19-cv-01455-YK-EB Document 18 Filed 04/27/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE M. ADAMS,                             :
          Petitioner                        :
                                            :              No. 1:19-cv-1455
             v.                             :
                                            :              (Judge Kane)
SUPERINTENDENT                              :
SCI HUNTINGDON, et al.,                     :
          Respondents                       :

                                        ORDER

      AND NOW, on this 27th day of April 2020, in accordance with the Memorandum filed

concurrently with this Order, IT IS ORDERED THAT:

      1. Respondents’ motion to dismiss (Doc. No. 10) is DENIED;

      2. Respondents are directed to file a response regarding the merits of Petitioner’s
         petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. No. 1) within
         twenty-one (21) days of the date of this Order. Respondents’ answer must include
         copies of any relevant transcripts as well as copies of any briefs and opinions relating
         to Petitioner’s conviction and sentence from Petitioner’s state court criminal and post-
         conviction proceedings. See Rule 5, 28 U.S.C. foll. § 2254; and

      3. Petitioner shall, if he so desires, file a reply to Respondents’ answer within fourteen
         (14) days after its filing. See Rule 5(e), 28 U.S.C. foll. § 2254.

                                                    s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania
